Exhibit 10.1 AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “ Amendment ”) is entered into as of March 29, 2017 among the following: (i) Kona Grill, Inc., a Delaware corporation (the “ Borrower ”); (ii) the Lenders (as defined below) party hereto; and (iii) KeyBank National Association, as the administrative agent (the “ Administrative Agent ”). RECITALS : A.The Borrower, the Administrative Agent and the lenders from time to time party thereto (the “ Lenders ”) are parties to the Second Amended and Restated Credit Agreement, dated as of October 12, 2016 (as the same may from time to time be amended, restated, supplemented or otherwise modified, the “ Credit Agreement ”). B.The Borrower, the Administrative Agent and the Lenders party hereto desire to amend the Credit Agreement to modify certain provisions thereof as set forth herein. AGREEMENT : In consideration of the premises and mutual covenants herein and for other valuable consideration, the Borrower, the Administrative Agent and the Lenders agree as follows: Section 1.
